DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the mounting surface” 1214 as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-14, 16, and 18-22 are objected to because of the following informalities:  
Claim 1, lin. 6, “a first and second joint” should be amended to -- a first and second joints--.
the robotic surgical instrument--.
Claim 10, lin. 2 “the longitudinal direction of the shaft” should be amended to –[[the]]a longitudinal direction of the shaft--.
Claim 22, lin. 1 “the pairs of driving elements” should be amended to --the first and second pairs of driving elements--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 12, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “the attachment” in lin. 11. There is insufficient antecedent basis for this limitation.
Claim 7 recites the limitation "the central plane" in lin. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the central plane" in lin. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second axis" in lin. 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-13, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manzo et al., US20080046122, herein “Manzo”.
Re. claim 1, Manzo discloses a robotic surgical instrument, 800 (Fig. 8-15C), comprising: 
a shaft (416, Fig. 9-12); 
an end effector element 812A/812B (Fig. 10) ; 
an articulation 850 (Fig. 9-10) at a distal end of the shaft 416 for articulating configured to articulate the end effector element 812A (Fig. 10, [0145]), the articulation comprising: 
a first and second joint (1068/882, Fig. 10) permitting the end effector element 812A to adopt a range of configurations relative to a longitudinal axis of the shaft 416 (the axis of the shaft 416), the first joint 1068 being driveable by a first pair of driving elements C1A/C2A of CL1 ([0157), Fig. 10) and the second joint 882 being driveable by a second pair of driving elements C3A/C3B of CL3 ([0159], Fig. 10); and 
an instrument interface (401) at a proximal end of the shaft 416 (Fig. 12A), comprising: 
a chassis 401 formed from the attachment of a first chassis portion (472 (the cover), Fig. 4B) to a second chassis portion (412, Fig. 4B), the first chassis portion comprising a (Fig. 12A, the mounting surface is the surface of the chassis formed by the first chassis portion 472 and second chassis portion 412 and where the shaft 416 is being mounted to); 
wherein the first pair of driving elements C1A/C2A are secured relative to the first chassis portion (when the first chassis portion 472 is in place, the first pair of driving elements C1A/C2A are secured within the chassis 401 and relative to both the first and second chassis portions) and the second pair of driving elements C3A/C3B are secured relative to the second chassis portion (when the first chassis portion 472 is in place, the second pair of driving elements C3A/C3B are secured within the chassis 401 and relative to both the first and second chassis portions).
Re. claim 2, Manzo further discloses wherein the instrument further comprises: 
a first interface element 818A (Fig. 12A) configured to drive for driving the first pair of driving elements C1A/C2A, the first interface element 818A being fast with the first pair of driving elements C1A/C2A so that a displacement of the first interface element 818A with respect to the chassis 401 is transferred to the first pair of driving elements C1A/C2A ([0157]); and 
a second interface element 818C configured to drive for driving the second pair of driving elements C3A/C3B, the second interface element 818C (Fig. 12A) being fast with the second pair of driving elements C3A/C3B so that a displacement of the second interface element C3A/C3B with respect to the chassis 401 is transferred to the second pair of driving elements C3A/C3B ([0159]).
Re. claim 4, Manzo further discloses the first interface element is slideably mounted to the first chassis portion (when the first chassis portion 472 is in place, the first interface element is slidably mounted to the first chassis portion).
Re. claim 5, Manzo further discloses wherein the second interface element is slideably mounted to the second chassis portion (Fig. 12A, 818C is slidable (rotatable) and mounted to the second chassis portion 412).
Re. claim 6, Manzo further discloses wherein the instrument interface 401 further comprises a first set of pulleys 1202 about which the first pair of driving elements C1A/C1B (Fig. 12A) are constrained to move (1202 is a stacked idler which is fully cable of constraining a cable/driving device), the first set of pulleys 1202 being rotatably secured to the first chassis portion (when the first chassis portion 472 is in place and covers the second chassis 412 Fig. 4A-B, the first set of pulleys is rotatably secured to the first chassis portion).
Re. claim 8, Manzo further discloses wherein the instrument interface 412 further comprises a second set of pulleys 1201 about which the second pair of driving elements C3A/C3B are constrained to move (1201 is a stacked idler which is fully cable of constraining a cable/driving device), the second set of pulleys being rotatably secured to the second chassis portion (Fig. 12A, 1201 is a rotatable pulley and secured to the second chassis portion 401).
Re. claim 9, Manzo further discloses wherein the mounting surface is integrally formed with a distal mounting block portion forming part of the first chassis portion, the distal mounting block portion being mated with a proximal block portion forming part of the second chassis portion (See Capture 1 below).

    PNG
    media_image1.png
    392
    528
    media_image1.png
    Greyscale

Re. claim 10, Manzo further discloses, wherein the mounting surface is transverse to the longitudinal direction of the shaft (See Capture 1 above).
Re. claim 11, Manzo further discloses wherein the first pair of driving elements C1A/C1B lie on a central plane of the instrument interface 412 (See Capture 2 below).

    PNG
    media_image2.png
    384
    475
    media_image2.png
    Greyscale

Re. claim 12, Manzo further discloses wherein the second pair of driving elements lie on one side of the central plane of the instrument interface (401) (C3A/C3B lies on the right side of the central plane of the instrument interface).
Re. claim 13, Manzo further discloses wherein the first and second pairs of driving elements extend between the instrument interface 401 and the articulation 850 though the shaft 416 (Fig. 9, 10, and 12A; the first and second pairs of driving elements C1A/C2A and C3A/C3B extend between the instrument interface 401 (Fig. 12A) and the articulation 850 (Fig. 10) via the shaft 416 (Fig. 9). 
Re. claim 16, Manzo further discloses wherein the surgical instrument further comprises a second end effector element 812B (Fig. 10), and the articulation 850 comprises a third joint 1070 (Fig. 10), the third joint 1070 being driveable by a third pair of driving elements C2A/C2B (Fig. 10), the third pair of driving elements C2A/C2B being secured relative to the first chassis portion 401 (when the first chassis portion 472 is in place and covers the second chassis 412 Fig. 4A-B, the third pair of driving elements is secured to the first chassis portion), wherein the third joint permits 1070 the second end effector element to rotate about the second axis ([0173] and [0176], the third joint permits the second end effector element 812B to rotate about its own axis between R2 and R1 as shown in Fig. 10) .
Re. claim 18, Manzo further discloses wherein the instrument further comprises a third interface element 818B (Fig. 12A) configured to drive the third pair of driving elements C2A/C2B ([0158]), the third interface element being fast with the third pair of driving elements so that a displacement of the third interface element with respect to the chassis is transferred to the third pair of driving elements ([0158]).
Re. claim 19, Manzo further discloses wherein the third interface element 818B is slideably mounted to the first chassis portion (when the first chassis portion 472 is in place and covers the second chassis 412 Fig. 4A-B, the third interface element is slidably mounted to the first chassis portion).
Re. claim 20, Manzo further discloses a third set of pulleys 818A/918A (Fig. 12A) about which the third pair of driving elements C2A/C2B are constrained to move ([0189]), the third pair of pulleys being rotatably secured to the first chassis portion (when the first chassis portion 472 is in place and covers the second chassis 412 Fig. 4A-B, the third set of pulleys is rotatably secured to the first chassis portion).
Re. claim 21, Manzo further discloses wherein the third pair of driving elements C2A/C2B have the same positional accuracy requirements as the second pair of driving elements C3A/C3B (Fig. 12A, the third pair and the second pair of driving elements are secured to the same pulley 1201).
Re. claim 22, Manzo further discloses wherein the pairs of driving elements are cables ([0157]-[0159], C1A, C2A, C3A, C3B are cables).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Kirschenman et al., US20090247943A1, herein “Kirschenman”.
Re. claim 3, Manzo further discloses wherein the first and second interface elements but Manzo is silent about the first and second interface elements are linearly displaceable through respective maximum displacement ranges, the maximum displacement range of the first interface element being less than the maximum displacement range of the second interface element.
However, Kirschenman discloses a similar device having plurality of interface elements such as 812, 814, 816, and 818 (Fig. 14A, [0091]) to drive the driving elements which are the wires 820, 822, 824, 826 respectively (Fig. 14A, [0098]), wherein the interface element 814 having a larger displacement range compared to the others interface elements’ displacement range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manzo by replacing the pulleys of Manzo’s device with the sliding interface elements such as 812, 814, 816, and 818 as taught and suggested by Kirschenman since the replacement would have yielded predictable results, namely, a manner of controlling the driving elements (wires). Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Prestel et al., US20150265355A1, herein “Prestel”.
Re. claim 7, Manzo is silent about wherein the first set of pulleys lie on the central plane of the instrument interface containing the longitudinal axis of the shaft.
However Prestel discloses a similar device (Fig. 1 and 5) having a driving unit that includes three pairs of driving elements 20, 22, and 24 (Fig. 4-5) which are respectively controlled by three sets of pulleys 30/32, 28/34/26, and 36/38 (Fig. 4-5) wherein the first set of pulleys 28/34/26 lie on the center plane of the instrument interface containing the longitudinal axis of the shaft 2 as shown in Fig. 4-5. The three set of pulleys 30/32, 28/34/26, and 36/38 are  20, 22, and 24 which in turn control the movement of the end effector 4 ([0046]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manzo to replace the positions of the pairs of driving elements and the first set of pulleys in Manzo’s device with the positions of the driving elements and pulley sets as taught and suggested by Prestel since the replacement would have yielded predictable results, namely, a manner of controlling the end effector. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 14, the prior arts fail to disclose, teach, or suggest the robotic surgical instrument as claimed including the combination of a shaft, an end effector element, an articulation at a distal end of the shaft wherein the articulation comprising a first and second joints, wherein a first joint is drivable by a first pair of driving elements and the second joint is drivable by a second pair of driving elements, an instrument interface at a proximal end of the shaft, wherein the instrument interface comprising a chassis formed from an attachment of a first chassis portion and a second chassis portion, wherein the first chassis portion comprising a mounting surface to which the shaft is mounted, wherein the first pair of driving elements are secured relative to the first chassis portion and the second pair of driving elements are secured relative to the second chassis portion and wherein the first joint permits the end effector element to rotate about a first axis transverse to a longitudinal axis of the shaft, and wherein the second joint permits the end effector element to rotate about a second axis transverse to the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771